      Case 2:09-cr-00358-SLB-JHE Document 61 Filed 11/04/20 Page 1 of 4                      FILED
                                                                                    2020 Nov-04 AM 10:36
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      vs.                                  )      2:09-CR-00358-SLB-JHE-1
                                           )
ALONZO LANARD BURRELL,                     )
                                           )
      Defendant.                           )

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the court on a pro se motion filed by Defendant

Alonzo Lanard Burrell seeking early release from prison because his mother is ill

and because of the current COVID-19 pandemic. (Doc. 58).1 Although Mr.

Burrell does not state a statutory basis for his request, the court construes the

motion as seeking compassionate release under 18 U.S.C. § 3582(c).

      As background, a jury convicted Mr. Burrell of being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g), in 2010. (Doc. 36). This court

sentenced Mr. Burrell to 120 months’ imprisonment. (Doc. 45). Mr. Burrell is

currently incarcerated at USP Pollock; his release date is scheduled for September

19, 2021. See https://www.bop.gov/inmateloc/.

      In his motion, Mr. Burrell requests that he either be released or be put on

      1
        Reference to a document number, [“Doc. ___”], refers to the number
assigned to each document as it is filed in the court’s record. Page number
citations refer to the page numbers assigned to the document by the court’s
CM/ECF electronic filing system.
                                           1
      Case 2:09-cr-00358-SLB-JHE Document 61 Filed 11/04/20 Page 2 of 4




home confinement as soon as possible because his mother has asthma, diabetes,

and high blood pressure. (Doc. 58 at 1). He states that, if his mother gets

COVID-19, she likely will not survive. Mr. Burrell also asserts that he has

completed many educational courses while incarcerated. Additionally, Mr. Burrell

filed a supplement to his original motion, in which he reasserts his concerns for his

mother’s health and states that he would like to be with her because of the surge in

COVID-19 cases. (Doc. 60). He also states that COVID-19 has reached his

correctional institution and says he does not believe “it is fully contained.” (Id. at

2).

      As an initial matter, to the extent that Mr. Burrell seeks to be placed in home

confinement without a sentence reduction, the court lacks the authority to make

that decision. The Bureau of Prisons has exclusive authority to designate the place

of an inmate’s detention, including whether to place the inmate in home

confinement. United States v. Daniels, No. 4:08-CR-0464-SLB, 2020 WL

1938973, at *1 (N.D. Ala. Apr. 22, 2020). So, the court cannot grant Mr. Burrell

home confinement for the remainder of his sentence.

      The court also finds that Mr. Burrell has not shown entitlement to a

reduction in sentence. Section 3582, as amended by the First Step Act, states that

courts generally cannot alter or modify a term of imprisonment after its imposition,

but the court can reduce an inmate’s term of imprisonment upon a motion for


                                           2
      Case 2:09-cr-00358-SLB-JHE Document 61 Filed 11/04/20 Page 3 of 4




sentence modification from the Bureau of Prisons or from a prisoner, where the

prisoner has exhausted administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Here,

Mr. Burrell gives no indication that he has exhausted his administrative remedies at

his correctional institution.

      Even if Mr. Burrell has exhausted his administrative remedies, he still has

not shown that he qualifies for a sentence reduction. Where a prisoner has

exhausted his administrative remedies, the court can only grant a reduction in

sentence where the prisoner shows that “extraordinary and compelling reasons

warrant such a reduction” and that “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Mr. Burrell has not shown “extraordinary and compelling

reasons” warranting a reduction in sentence under § 3582. See 18 U.S.C.

§ 3582(c)(1)(A). Mr. Burrell primarily asks for compassionate release because of

his mother’s health. The applicable policy statement for § 3582 does include a

provision in which family circumstances can qualify as extraordinary and

compelling reasons warranting sentence reduction, but those circumstances relate

to a prisoner’s children or spouse, not a parent. U.S.S.G. § 1B1.13, application

note 1(C). Thus, they do not apply here. Further, Mr. Burrell’s general concern

about COVID-19 at his prison also does not provide a basis for reducing his

sentence. “General concerns about possible exposure to COVID-19 do not meet


                                         3
      Case 2:09-cr-00358-SLB-JHE Document 61 Filed 11/04/20 Page 4 of 4




the criteria for extraordinary and compelling reasons for a reduction in sentence as

set forth in the Sentencing Commission's policy statement on compassionate

release.” Kelley v. United States, No. 416CR00030LSCHNJ1, 2020 WL 5073970,

at *4 (N.D. Ala. Aug. 5, 2020). Therefore, Mr. Burrell has not shown that early

release would be consistent with the applicable policy statement; so, he does not

qualify for a sentence reduction under § 3582(c). See 18 U.S.C. § 3582(c)(1)(A).

      Accordingly, Mr. Burrell’s motion for home confinement or a sentence

reduction, (doc. 58), is DENIED.

      DONE and ORDERED this 4th day of November, 2020.



                                       SHARON LOVELACE BLACKBURN
                                       UNITED STATES DISTRICT JUDGE




                                          4
